 1

 2

 3

 4

 5

 6

 7
                                      UNITED STATES DISTRICT COURT
 8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
     DAVID WESLEY BIRRELL, et al.,                      No. 2:16-cv-1818 JAM CKD P
11
                        Plaintiffs,
12
             v.                                         ORDER
13
     ROBERT W. FOX,
14
                        Defendant.
15

16           Plaintiff Birrell has filed a document the court construes as a request for a stay of this

17   action while plaintiffs seek counsel to replace their prior counsel who was permitted to withdraw.

18   No other party has filed an objection to plaintiff Birrell’s request. Good cause appearing, IT IS

19   HEREBY ORDERED that:

20           1. Plaintiff’s motion for a stay (ECF No. 48) is granted;

21           2. This matter is stayed; and

22           3. The Clerk of the Court is directed to administratively close this case.

23   Dated: May 10, 2019
                                                       _____________________________________
24
                                                       CAROLYN K. DELANEY
25                                                     UNITED STATES MAGISTRATE JUDGE

26
27   1/bh
     birr1818.36
28
